IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA                   : No. 14 MM 2021
                                                :
                                                :
              v.                                :
                                                :
                                                :
 DANIEL KHALIL CLARY                            :
                                                :
                                                :
 PETITION OF: ALEXANDER WARD, ESQ.              :


                                       ORDER


PER CURIAM

      AND NOW, this 6th day of April, 2021, in consideration of the Application for Leave

to Withdraw as Counsel, this matter is REMANDED to the Court of Common Pleas of

Northampton County.

      An attorney’s appointment in a criminal matter continues on direct appeal through

the allocatur stage, and an attorney may cease representation only upon leave of court.

See Pa.R.Crim.P. 122, Comment (explaining that “counsel retains his or her appointment

until final judgment, which includes all avenues of appeal through the Supreme Court of

Pennsylvania”); Pa.R.Crim.P. 120(B)(1) (indicating that counsel for a criminal defendant

may not withdraw absent leave of court).

      If the Court of Common Pleas of Northampton County allows Attorney Alexander

Ward to withdraw, the court shall then consider whether to appoint new counsel or to

permit Daniel Khalil Clary to proceed pro se. See Commonwealth v. Grazier, 713 A.2d

81 (Pa. 1998) (explaining that an on-the-record determination must be made as to
whether a criminal defendant’s request to proceed pro se is knowing, intelligent, and

voluntary).

       The Court of Common Pleas of Northampton County is ORDERED to enter its

order regarding this remand within 90 days and to notify this Court promptly of its decision.




                                     [14 MM 2021] - 2